DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
[0105] In some embodiments, forming the first bump structure further includes: forming an interface between the first pillar layer and the first barrier layer, and the interface is a planar surface, a concave surface or a convex surface. 
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:  
18. The method for forming the package structure as claimed in claim 15, wherein forming the first bump structure further comprises: forming an interface between the first pillar layer and the first barrier layer, and the interface is a planar surface, a concave surface or a convex surface.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 8,803,337 in view of Chen et al. US 10,872,870.

	Regarding claim 1, Lin et al. discloses a method for forming a package structure, comprising: Lin further discloses using a photolithographic mask and etching process to form an opening through a first protective layer and to pattern the first PPI layer. Lin discloses forming a first bump structure 142, wherein the first bump structure comprises a first barrier layer 44 over a first pillar layer 42, and a width of the first barrier layer 44 is greater than a width of the first pillar layer 42 Fig. 2;
placing a second bump structure 141 over the first bump structure 142, wherein the second bump structure 141 comprises a second barrier layer 24 over a second pillar layer 22, and a width of the second barrier layer 24 is greater than a width of the second pillar layer 22; and 

Lin et al. does not expressly disclose the steps forming an under bump metallization (UBM) layer over a metal pad; forming a photoresist layer over the UBM layer; patterning the photoresist layer to form an opening in the photoresist layer, wherein a first portion of the UBM layer is exposed by the opening; forming a first bump structure over the first portion of the UBM layer, wherein the first bump structure comprises a first barrier layer over a first pillar layer.
Chen et al. Figs. 2A-2G’ teaches the steps of forming an under bump metallization (UBM) layer 21 over a metal pad 200 and passivation layer 22; 
forming a photoresist layer over the UBM layer 21; 
patterning the photoresist layer 23 to form an opening in the photoresist layer Fig. 2D, wherein a first portion of the UBM layer is exposed by the opening; 
forming a first bump structure 24,25 over the first portion of the UBM layer 21, wherein the first bump structure comprises a first barrier layer 250 over a first pillar layer 24.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the steps of forming a under bump metallization layer as taught by Chen et al. in the package of Lin et al. 
Lin et al. taught that a UBM layer is formed by photolithographic and etching steps. Therefore, a person of ordinary skill would reasonably have selected the .

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 9,147,661 in view of Lin et al. US 8,803,337
Regarding claim 15, Kwon et al. Fig. 2 discloses a method for forming a package structure, comprising: 
forming a first structure 210b over a first substrate 204b, wherein forming the first structure comprises forming a first bump structure 210b, and forming the first bump structure comprises: 
forming a first pillar layer 220b over the first substrate 204b, and forming a first barrier layer 224b over the first pillar layer 220b; placing a second structure 210a over the first bump structure 210b, wherein the second structure 210a comprises a second bump structure 210a; and 35TSMC No. P20172634US02/0503-B33226D1US/Hsin-Han Chen/f/Dean 
reflowing (col. 5, lines 30-35) the first bump structure and the second bump structure to form a solder joint 230, wherein the solder joint 230 is formed to be electrically connected to the first bump structure 210b and the second structure 210a, and a top surface of the first barrier layer (224b through 226b) without vertically overlapping the first pillar layer 220b is free of the solder joint.  

Lin et al. teaches a first pillar layer 42 with a first width (42) in a horizontal direction; and a first barrier layer 44 with a second width (44) in the horizontal direction wherein the second width (44) is greater than the first width (42). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the widths of the pillar layer and the barrier layer as taught by Lin et al. in the package of Kwon et al. for the purpose of preventing solder diffusion to the pillar layer from the reflowing of the first and second bump structure.
Regarding claim 16, Kwon et al. in view of Lin et al. teaches the method for forming the package structure as claimed in claim 15. Lin et al. Fig. 2 teaches wherein forming a second bump structure 141 further comprises: forming a second pillar layer  22 formed over a second substrate 110, wherein the second pillar layer 22 has a third width (22) in the horizontal direction; and forming a second barrier layer 24 formed over the second pillar layer 22, wherein the second barrier layer 24 has a fourth width (24) in the horizontal direction, and the fourth width (24) is greater than the third width (22).  
Regarding claim 17, Kwon et al. in view of Lin et al. teaches the method for forming the package structure as claimed in claim 15. Lin et al. Fig. 4 teaches wherein reflowing (col. 5, lines 30-35) the first bump structure and the second bump structure further comprising forming a first inter intermetallic compound (IMC) 52B over the first 
Regarding claim 18, Kwon et al. in view of Lin et al. teaches the method for forming the package structure as claimed in claim 15. Lin et al. Fig. 4 teaches wherein forming the first bump structure further comprises: forming an interface (i.e. a surface forming a common boundary of two bodies, e.g. a planar surface forming a common boundary between the top surface of the first pillar layer and the bottom surface of the first barrier layer) between the first pillar layer and the first barrier layer, and the interface is a planar surface, a concave surface or a convex surface.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. US 8,803,337.
claim 8, Lin et al. Fig. 4 discloses a method for forming a package structure, comprising: 
forming a first structure 142 over a first substrate 120, wherein forming the first structure comprises forming a first bump structure 142, and forming the first bump structure comprises: 
forming a first pillar layer 42 over the first substrate; 
forming a first barrier layer 44 over the first pillar layer 42; and 
forming a first cap layer 46 over the first barrier layer 44; 
placing a second structure 141 over the first bump structure 142, wherein the second structure comprises a second bump structure 141; and 
reflowing (col. 5, lines 5-14)  the first bump structure and the second bump structure to form a solder joint 50 and a first inter intermetallic compound 52B (IMC), wherein the first IMC is formed over the first cap layer 46, wherein the solder joint 50 comprises a first portion formed over the first IMC 52B and a second portion adjacent to the first cap layer 46 on the top surface of the first barrier layer 44, wherein the first portion and the second portion are separated by the first IMC 52B.  

    PNG
    media_image1.png
    486
    467
    media_image1.png
    Greyscale

claim 9, Lin et al. discloses the method for forming the package structure as claimed in claim 8, wherein reflowing the first bump structure 142 Fig. 2 and the second structure 141 further comprises forming a second IMC 52A, the second IMC is closer to the second bump structure 141 than the first IMC 52B.  
Regarding claim 10, Lin et al. discloses the method for forming the package structure as claimed in claim 8, wherein forming the first bump structure 142 further comprises: forming the first pillar layer 42 with a first width in a horizontal direction; and forming the first barrier layer 44 with a second width in the horizontal direction, wherein the second width is greater than the first width Figs. 2 and 4.  
Regarding claim 11, Lin et al. discloses the method for forming the package structure as claimed in claim 10, wherein forming the first bump structure further comprises: forming the first cap layer 46 with a third width in the horizontal direction, wherein the second width (44) is greater than the third width (46), Fig. 4.
Regarding claim 12, Lin et al. discloses the method for forming the package structure as claimed in claim 8, further comprising providing a plurality of through-substrate-vias (TSV) 122 formed in a second substrate 120, wherein the TSVs 122 are electrically connected to the second bump structure 141 (140).  
Regarding claim 14, Lin et al. discloses the method for forming the package structure as claimed in claim 8, wherein forming the first bump structure 142 further comprises: forming the first pillar layer 42 with a first height in a vertical direction;
 forming the first barrier layer 44 with a second height in the vertical direction; and forming the first cap layer 46 with a third height in the vertical direction, wherein the first height (42) is greater than the second height (44) and the third height (46).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. as applied to claim 12 above, and further in view of Kwon et al. US 9,147,661.
Regarding claim 13, Lin et al. discloses the method for forming the package structure as claimed in claim 12. Lin et al. does not expressly disclose further comprising:  forming a plurality of connectors over the second structure, wherein the connectors are electrically connected to the TSVs; and forming an underfill layer wherein the connectors are embedded in the underfill layer.  Kwon et al. teaches (col. 5, line 30 – col.6 line 48) forming a plurality of connectors over the second structure, wherein the connectors are electrically connected to the TSVs; and forming an underfill layer wherein the connectors are embedded in the underfill layer.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use TSV and connectors as taught by Kwon et al. in the package of Lin et al. for the purpose of forming a complete integrated chip package.
Allowable Subject Matter
Claims 2-7, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-6 are directly or indirectly dependent on claim 2 and further limit the allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or otherwise render obvious:
Claim 2. The method for forming the package structure as claimed in claim 1, wherein forming the first bump structure over the first portion of the UBM layer 
Claim 3. The method for forming the package structure as claimed in claim 2, further comprising: forming a first cap layer over the first barrier layer; and removing a portion of the first cap layer while removing the second portion of the UBM layer, the portion of the first pillar layer and the portion of the solder layer.  
Claim 4. The method for forming the package structure as claimed in claim 3, wherein forming the first bump structure further comprises forming an interface between the first cap layer and the first barrier layer, and the interface is a planar surface, a concave surface or a convex surface.  
Claim 5. The method for forming the package structure as claimed in claim 3, wherein a width of the solder layer is greater than a width of the first cap layer after the portion of the first cap layer is removed.  
Claim 6. The method for forming the package structure as claimed in claim 3, wherein reflowing the first bump structure and the second bump structure further comprises 32TSMC No. P20172634US02/0503-B33226D1US/Hsin-Han Chen/f/Dean forming a first portion of the solder joint over the first IMC and a second portion of the solder joint adjacent to the first cap layer, wherein the first portion and the second portion are separated by the first IMC.  

Claim 19. The method for forming the package structure as claimed in claim 15, wherein forming the first bump structure further comprises: forming a first solder layer over the first barrier layer; removing a portion of the first solder layer; and reflowing the first solder layer, wherein a width of the reflowed first solder layer is substantially equal to the second width of the first barrier layer in the horizontal direction.  
Claim 20. The method for forming the package structure as claimed in claim 15, wherein forming the first bump structure further comprises: forming a first cap layer over the first barrier layer; and removing a portion of the first cap layer while removing a portion of the first pillar layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898